Citation Nr: 9924596	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUES

Entitlement to secondary service connection for hypertension.

Entitlement to an increased evaluation for a kidney 
condition, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1952 to June 1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1995 RO rating decision that denied an increased 
evaluation for right nephroptosis postoperative nephropexy, 
uretero-pelvic obstruction, and pseudomembranous trigonitis 
(rated 20 percent).  In August 1998, the Board remanded the 
case to the RO for additional action.

A February 1999 RO rating decision denied service connection 
for hypertension secondary to the service-connected kidney 
condition, and the veteran appealed.  The issues now for 
appellate consideration are listed on the first page of this 
remand.


REMAND

A report from Craig N. Bash, M.D., neuroradiologist, dated in 
June 1998 notes that the veteran had hypertension that was 
likely secondary to renal/renin hypertension and that this 
latter diagnosis could not be disassociated from her service-
connected disability. A report from Dr. Bash dated in 
September 1998 is to the effect that the etiology of the 
veteran's hypertension is unknown.  Dr. Bash noted that the 
veteran needed to have a full work-up of her increased blood 
pressure to include renin levels and a nuclear medicine renal 
hypertension scan in order to definitively diagnose a renal 
source for her hypertension.  

The veteran underwent a VA compensation examination in 
December 1998 in order to determine the nature and extent of 
any hypertension and to obtain an opinion as to the etiology 
of any hypertension found, including any relationship to the 
service-connected kidney condition.  The examiner reviewed 
the veteran's medical records and noted that she had 
hypertension of recent onset that did not appear related to 
her previous renal problems.  The examiner noted that a CT 
(computed tomography) scan revealed a plaque in the left 
renal artery and recommend her for a nephrology evaluation to 
rule out a relationship between the hypertension and the left 
renal artery plaque.

In February 1999, the veteran's medical records were reviewed 
by a VA physician.  The reviewer agreed with the physician 
who conducted the December 1998 VA examination and concluded 
that the veteran's hypertension was of recent onset.  The 
physician noted that hypertension occurring in a patient in 
the sixth decade of life was much more likely primary 
hypertension of unknown cause.  The reviewer recommended the 
veteran for nephrology evaluation in order to determine the 
current severity of her kidney condition and to determine the 
role of the calcified plaque in the left renal artery with 
regard to the hypertension.

In a written argument dated in August 1999, the 
representative requested another remand of this case to the 
RO for a nephrology evaluation of the veteran to include 
blood renin levels and any other indicated tests as 
recommended by various physicians prior to appellate 
consideration of the claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and medical records 
included additional VA examination by a specialist, when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
nephrology examination to determine the 
nature and extent of her kidney 
condition, and to obtain an opinion as to 
the etiology of her hypertension.  All 
indicated  studies should be obtained and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion on the etiology of the veteran's 
hypertension, including an opinion as to 
whether it is as likely as not that the 
service-connected kidney condition caused 
the hypertension.  The examiner should 
support his or her opinion by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, she and 
her representative should be provided 
with an appropriate supplemental 
statement of the case.

The veteran and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










  The Board does not order or require invasive medical tests or procedures.  Dr. Bash has suggested a 
"nuclear medicine renal hypertension scan."  The examining physician may find that such a test is not 
necessary or indicated, or the veteran may not consent.  In either event, the reasons for not conducting the 
scan should simply be recorded in the examination report


